                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                   Civil Action No.: 16-00545-KD-N

APPROXIMATELY $299,873.70
SEIZED FROM A BANK OF
AMERICA ACCOUNT, et al,

                      Defendants.

                         NOTICE OF INTENT TO USE EVIDENCE

        Comes now the United States, by and through the United States Attorney for the Southern

District of Alabama, and, pursuant to Rule 902(11), Federal Rules of Evidence, hereby provides

notice of intent to offer the following domestic records that meet the requirements of Rule

803(6)(A)-(C), as shown by a certification of the custodian of records:

     1. Records for East West Bank account ending in the number 8106, held by an individual
        identified as M.J.;

     2. Records for East West Bank account ending in the number 9203, held by an individual
        identified as Q.X.;

     3. Records for East West Bank account ending in the number 4841, held by an individual
        identified as M.Y.;

     4. Records for East West Bank account ending in the number 4809, held by an individual
        identified as Q.Z.;

     5. Records for East West Bank account ending in the number 4817, held by an individual
        identified as W.H.;

     6. Records for East West Bank account ending in the number 8131, held by an individual
        identified as X.Z.;


                                                1
    7. Records for East West Bank account ending in the number 8289, held by an individual
       identified as H.C.;

    8. Records for East West Bank account ending in the number 2471, held by an individual
       identified as Z.D.;

    9. Records for Bank of America account ending in the number 5300, held by an individual
       identified as L.Z.;

    10. Records for J.P. Morgan Chase accounts ending in the numbers 2200 and 3310, held by
        an individual identified as Y.Q.;

    11. Records for J.P. Morgan Chase account ending in the number 3506, held by an individual
        identified as J.W.;

    12. Records for J.P. Morgan Chase account ending in the number 0350, held by an individual
        identified as L.G.;

    13. Records for J.P. Morgan Chase account ending in the numbers 5906 and 3706, held by an
        individual identified as J.D.;

       Copies of the records and certifications have been made available to counsel for the

claimants.1

                                                  Respectfully Submitted,

                                                  RICHARD W. MOORE
                                                  UNITED STATES ATTORNEY

                                                  By: /s/ Daryl A. Atchison
                                                  Daryl A. Atchison
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  63 South Royal Street, Suite 600
                                                  Mobile, Alabama 36602
                                                  Telephone: (251) 441-5845




1
 Additional records are being obtained via subpoena as to the J.P. Morgan Chase accounts held
Y.Q. and J.D. These records and accompanying certifications will be made available to claimant
counsel upon their receipt by the United States.

                                              2
                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 14, 2019, I electronically filed the foregoing with the Clerk

of the District Court using its CM/ECF system, which will electronically notify all counsel of

record.

                                                        /s/ Daryl A. Atchison
                                                        Assistant United States Attorney




                                                   3
